        Case 1:18-cv-00960-LPS-CJB Document 37 Filed 07/03/19 Page 1 of 2 PageID #: 579



                                   IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF DELAWARE

        BELCHER PHARMACEUTICALS, LLC      )
                                          )
                  Plaintiff,              )                           C. A. No.: 18-960-LPS-CJB
                                          )
                             v.           )                           JURY TRIAL DEMANDED
                                          )
        INTERNATIONAL MEDICATION SYSTEMS, )
        LIMITED,                          )
                                          )
                  Defendant.              )

                JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY

                WHEREAS, on April 24, 2019, the Court granted the parties’ Joint Stipulation and Order

         to Stay the Litigation until the conclusion of trial in Belcher Pharms., LLC v. Hospira, Inc., C.A.

         No. 17-775-LPS (D.I. 34), which required that the parties submit a joint proposed scheduling

         order, if necessary, within 14 days after the conclusion of that trial;

                WHEREAS, the parties agree that a continuation of the stay of this litigation until the

         Court rules on the validity of U.S. Patent No. 9,283,197 will further the goal of accomplishing

         efficient management of the Court’s and parties’ limited resources;

                NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, subject to the

         Court’s approval, that this litigation shall remain stayed until the Court issues its ruling on the

         validity of U.S. Patent No. 9,283,197 in Belcher Pharms., LLC v. Hospira, Inc., C.A. No. 17-

         775-LPS, and within 14 days after such ruling the parties shall submit a joint proposed

         scheduling order, if necessary.




01:24683552.1
        Case 1:18-cv-00960-LPS-CJB Document 37 Filed 07/03/19 Page 2 of 2 PageID #: 580



      BAYARD, P.A.                                  YOUNG CONAWAY STARGATT & TAYLOR, LLP

      /s/ Stephen B. Brauerman                      /s/ James L. Higgins
      ___________________________________           ______________________________________
      Stephen B. Brauerman (No. 4952)               Melanie K. Sharp (No. 2501)
      Sara E. Bussiere (No. 5725)                   James L. Higgins (No. 5021)
      600 N. King Street, Suite 400                 1000 North King Street
      Wilmington, DE 19801                          Wilmington, DE 19801
      (302) 655-5000                                (302) 571-6600
      sbrauerman@bayardlaw.com                      msharp@ycst.com
      sbussiere@bayardlaw.com                       jhiggins@ycst.com

      GRAY ROBINSON, P.A.                           WILSON SONSINI GOODRICH & ROSATI
      Stefan V. Stein                               Douglas H. Carsten
      Cole Carlson                                  Joshua A. Mack
      401 East Jackson Street, Suite 2700           12235 El Camino Real, Suite 200
      P.O. Box 33324                                San Diego, CA 92130-3002
      Tampa, FL 33602                               (858) 350-2300
      (813) 273-5000
                                                    Attorneys for International Medication Systems, Limited
      Attorneys for Belcher Pharmaceuticals, LLC

      Dated: July 3, 2019




                SO ORDERED this _________ day of ______________, 2019.



                                                      United States District Judge




01:24683552.1
